Citation Nr: 0202382	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-03 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from January 1949 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The RO has considered the veteran's claim for service 
connection for PTSD on a de novo basis.  However, there has 
been a prior final decision as to this issue.  Therefore, the 
Board is required to address the issue of whether new and 
material evidence has been submitted so as to reopen the 
veteran's claim prior to any consideration of the claim on 
the merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In addition, the Board is cognizant that, the veteran's 
representative, in a December 2001 Appellant's Brief, raised 
the issue of service connection for anxiety neurosis.  The 
Board notes that a previous final decision is of record with 
respect to this issue.  As such, the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for anxiety neurosis is referred to the RO 
for appropriate action.  

Finally, in consideration of the favorable decision as 
outline below, the Board is undertaking additional 
development on the issue of service connection for PTSD 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing service connection for PTSD on 
the merits.  



FINDINGS OF FACT

1.  In a January 1995 rating decision, the veteran's claim 
for service connection for PTSD was denied.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the RO's most recent consideration of the 
veteran's case, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

As explained below, new and material evidence to reopen the 
veteran's claim has been received.  Since no additional 
evidence or information is needed to substantiate the 
veteran's claim to reopen, a remand for RO consideration of 
the claim to reopen in light of the regulations implementing 
the VCAA would serve no useful purpose.    

Service connection for PTSD was denied in an unappealed 
rating decision of January 1995 because the evidence then of 
record included no corroboration of the specific combat 
stressors supporting a diagnosis of PTSD and no corroboration 
of the veteran's participation in combat.

In August 1997, the RO received a statement from J.T., dated 
in October 1996.  In the statement, J.T. notes that he was a 
member of Battery "D" at the same time as the veteran, and 
was assigned to the veteran's squad.  He recounted that in 
approximately October 1951, "D" battery was involved in 
combat operations providing support for infantry units.  With 
respect to those operations, J.T. reported that he and the 
veteran were riding in a half-track vehicle, and it 
subsequently became necessary for the vehicle to back up and 
go another direction.  J.T. noted that he was driving the 
half-track vehicle and the veteran was in the rear giving 
directions.  In backing up, the half track ran over a land 
mine, causing an explosion and spraying the veteran with 
shrapnel, which caused wounds to his arms and legs.  The 
veteran reportedly picked some of the shrapnel out of his 
wounds but refused to go to the hospital because he did not 
want to leave his men.  J.T. further noted that the gunner on 
the half-track vehicle was blown out of the gun turret and 
seriously wounded, and was taken to a hospital.  A member of 
"D" battery was also reportedly killed by the land mine.  

J.T. also recounted that that same month, while a squad of 
men, to include himself and the veteran, were cleaning a 
replacement half-track vehicle on the bank of the "Haun 
River," they came under enemy mortar fire.  Several squad 
members were hit by shrapnel, including the veteran, who 
reportedly suffered a shrapnel wound to his hip.  J.T. 
indicated that the veteran again refused to go to the 
hospital, and received treatment in the field.  Additionally, 
J.T. noted that in October 1951, the veteran's squad was 
involved in an operation with other half tracks and tanks, in 
support of ground troops attempting to take an enemy hill 
position.  The half-track vehicle in which J.T. and the 
veteran were riding struck a land mine, seriously injuring 
J.T., and blowing the veteran, who was reportedly standing on 
the hood of the half track, over a nearby disabled tank.  

The foregoing statement of J.T. is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
since it is corroborative of stressors supporting a diagnosis 
of PTSD, it is so significant that it must be considered in 
order to fairly decide the claim.  Accordingly, it is new and 
material.   


ORDER

Reopening of the claim for service connection for PTSD is 
granted.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

